Name: 2013/50/EU: Commission Implementing Decision of 22Ã January 2013 authorising an extension of use of Chia ( Salvia hispanica ) seed as a novel food ingredient under Regulation (EC) NoÃ 258/97 of the European Parliament and of the Council (notified under document C(2013) 123)
 Type: Decision_IMPL
 Subject Matter: foodstuff;  marketing;  means of agricultural production;  health;  plant product
 Date Published: 2013-01-24

 24.1.2013 EN Official Journal of the European Union L 21/34 COMMISSION IMPLEMENTING DECISION of 22 January 2013 authorising an extension of use of Chia (Salvia hispanica) seed as a novel food ingredient under Regulation (EC) No 258/97 of the European Parliament and of the Council (notified under document C(2013) 123) (Only the English text is authentic) (2013/50/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 258/97 of the European Parliament and of the Council of 27 January 1997 concerning novel foods and novel food ingredients (1), and in particular Article 7 thereof, Whereas: (1) Commission Decision 2009/827/EC (2) authorised, in accordance with Regulation (EC) No 258/97, the placing on the market of Chia (Salvia hispanica) seed as a novel food ingredient to be used in bread products with a maximum content of 5 % Chia (Salvia hispanica) seeds. (2) On 14 April 2011 The Chia Company made a request to the competent authorities of the United Kingdom for an extension of use of Chia seed on the market as a novel food ingredient. In particular, they asked to use up to 10 % Chia seed in certain food categories and to sell pre-packed Chia seed with a recommended daily intake of up to 15 g. (3) On 16 March 2012, the competent food assessment body of the United Kingdom issued its initial assessment report. In that report it came to the conclusion that extending the use of Chia seeds for the proposed food categories meets the criteria set out in Article 3(1) of Regulation (EC) No 258/97. (4) On 26 March 2012, the Commission forwarded the initial assessment report to all Member States. (5) Reasoned objections were raised within the 60-day period laid down in the second subparagraph of Article 6(4) of Regulation (EC) No 258/97, in particular concerning the possible lack of toxicological data. Additional explanations by the applicant alleviated these concerns to the satisfaction of the Member States and the Commission. Therefore it was confirmed that the criteria set out in Article 3(1) of Regulation (EC) No 258/97 are fulfilled. (6) Pursuant to Article 7(1) of Regulation (EC) No 258/97 an Implementing Decision should be adopted to authorise an extension of use of Chia seed as a novel food ingredient. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the food chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Chia (Salvia hispanica) seed as specified in Annex I may be placed on the market in the Union as a novel food ingredient for the uses listed in Annex II. Chia (Salvia hispanica) seed as such may be sold to the final consumer in a pre-packaged form only. Article 2 The designation of Chia (Salvia hispanica) seed authorised by this Decision on the labelling of the foodstuffs containing it shall be Chia (Salvia hispanica) seeds. Additional labelling of pre-packaged Chia (Salvia hispanica) seed is required to inform the consumer that the daily intake is no more than 15 g. Article 3 This Decision is addressed to The Chia Company, 262-276 Lorimer Street, Port Melbourne, VIC 3207 Australia. Done at Brussels, 22 January 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 43, 14.2.1997, p. 1. (2) OJ L 294, 11.11.2009, p. 14. ANNEX I SPECIFICATIONS OF CHIA (SALVIA HISPANICA) SEED Description Chia (Salvia hispanica) is a summer annual herbaceous plant belonging to the Labiatae family. Post-harvest the seeds are cleaned mechanically. Flowers, leaves and other parts of the plant are removed. Typical Composition of Chia Seed Dry matter 91-96 % Protein 20-22 % Fat 30-35 % Carbohydrate 25-41 % Dietary fibre (Crude Fibre (1)) 18-30 % Ash 4-6 % (1) Crude fibre is the part of fibre made mainly of indigestible cellulose, pentosans and lignin. ANNEX II USES OF CHIA (SALVIA HISPANICA) SEED Baked products not more than 10 % Breakfast cereals not more than 10 % Fruit, nut and seed mixes not more than 10 % Pre-packaged Chia seed as such not more than 15 g per day